854 F.2d 1317Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Godfrey L.C. PHELPS, Plaintiff-Appellant,v.BLUE STAR CAB CO., Crown-Diamond and Mid City Cab Company,Colonial Taxi Cab Company, Arundel Cab Company, YellowChecker Cab Company, James Reszewski, Director of PublicTransportation, City of Annapolis, Richard L. Hillman, Mayor& Aldermen City of Annapolis, Defendants-Appellees.
No. 88-2006.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1988.Decided July 26, 1988.

Godfrey L.C. Phelps, appellant pro se.
Gary Michael Elson, Frederick Charles Sussman, City Attorney's Office, Kenneth MacFadyen, Friedman, Gloriosc, Cohen & Macfadyen, Michael J. Travieso, Gallagher, Evelius & Jones, for appellees.
Before Donald RUSSELL, HALL, and ERVIN, Circuit Judges.
PER CURIAM:


1
Godfrey L.C. Phelps appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Phelps v. Blue Star Cab Co., C/A No. 85-1953 (D.Md. Nov. 13, 1987).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.